DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-4, 12 and 13) in the reply filed on 7/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-15 are pending.
Claims 5-11 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1-4 and 12-13, drawn to a method of diagnosing bladder cancer comprising determining the level of an eIF (elected eIF4B), that is above the reference levels indicating bladder cancer, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 6/24/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without an inventive concept/significantly more.
The claims are drawn to 
A method of diagnosing bladder cancer in an individual (suspected of having bladder cancer) comprising the step of: determining the level of at least one eukaryotic Initiation Factor (eIF) in a biological sample from an individual, wherein the at least one eIF is selected from the group consisting of eIFl, eIF5A, eIF4B, eIF4G, eIF5B, and eIF6,
wherein the level of the at least one eIF is compared to a reference level of said at least one eIF.
wherein the level of the at least one eIF selected from the group consisting of eIF4B, eIF4G, eIF5B, and eIF6 which is above the reference level indicates that the individual suffers from bladder cancer.

Thus, the claimed invention directs to a method of correlating the levels of elF4B to a bladder cancer, which does/do not include additional elements that are sufficient to amount to inventive concept/Significantly more than the judicial exception (law of nature and natural phenomenon).  
According to USPTO’s Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, the following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter?  
Answer to step 1: Yes, all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Answer to step 2A: Yes, the claim recites natural phenomenon, the recited steps do not integrate the judicial exception into a practical application. 
Step 2B: Does the claim as a whole amount to significantly more than the judicial exception?  
Answer to step 2B: No.
There is no step that adds anything significant to the diagnostic method 
The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). Thus, “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter” under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). “Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” Id. Nor can one patent “a novel and useful mathematical formula,” Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); electromagnetism or steam power, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 113-114 (1853); or “[t]he qualities of... bacteria, ... the heat of the sun, electricity, or the qualities of metals,” Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).

The steps recited in the claims taken as a whole, including the steps of determining, measuring and indicating not sufficient to qualify as a patent-eligible practical application that is something difference than a Judicial Exception (abstract ideas, laws of nature/natural principle, natural phenomena, and Natural products).
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.

The steps do not meaningfully limit the claim, because these steps effectively foreclose others from gathering the data necessary to use the Judicial Exception. The steps do no more than generally instruct someone to gather data and use the correlation of the presence of biomarker to the presence of bladder cancer.  There is no particular machine or particular transformation recited. 
The claimed diagnosing method encompass the abstract ideas of calculation, comparison and classification, which are also well-understood, routine or conventional. They do not implement or integrate the natural correlation, but instead are mere data gathering steps appended to the natural correlation.
In summary, the applicant’s invention is directed to a method of diagnosing bladder cancer by determining increased levels of an eIF protein (elect eIF4B) protein in biological sample of a subject, which is not patentable subject matter under current guidance of USPTO Issued Dec, 2014 at http://www.uspto.gov/patents/law/exam/examguide.jsp
Applicant is also directed to the new Guidance issued Dec, 2014 and the guidance issued May, 2016 under 35 USC § 101 on the website below:
Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 and May, 2016 at http://www.uspto.gov/patents/law/exam/examguide.jsp

Conclusion
	No claim is allowed. 

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Ali et al (review article: Tumor Biology June 2017: page 1-19) teach eIF4B assuring cell survival by promoting particular translation of genes in cell proliferation and play role in cancer including ovarian granulosa, B-cell lymphoma and leukemia (table 5).  Ali et al. do not teach high expression of eIF4B promoting bladder cell proliferation or inducing bladder cancer or playing any role in bladder cancer status. 
	Wang et al (Impactjournals.com/Oncotarget 7, no 38, page 62327-39, 2016) teach eIF5B’s role in hepatocellular carcinoma (HCC) and teach increased expression eIF5B is significantly correlated with aggressive characteristics and shorter recurrence-free survival and overall survival.  However, Wang et al do not each the role of eIF5B in any type of bladder cancer.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/           Primary Examiner, Art Unit 1642